Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com July 29, 2010 CONSENT OF INDEPENDENT REGISTERED ACCOUNTING FIRM Board of Directors ePhoto Image, Inc. Shunyi County, Beijing, China To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form 10-K, Annual Report under the Section 13 or 15(d) of the Securities Exchange Act of 1934, filed by ePhoto Image, Inc. of our report dated July 28, 2010, relating to the financial statements of ePhoto Image, Inc., a Nevada Corporation, as of and for the periods ending April 30, 2010 and 2009 and for the period from September 30, 2007 (date of inception) to April 30, 2010. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
